Belles' proposed language. See Crawford v. State, 121 Nev. 744, 748, 121
P.3d 582, 585 (2005). Accordingly, we

                           ORDER the judgment of conviction AFFIRMED.



                                                        Ac, sAin            , C.J.




                                                  Saitta


                                                                               J.



                cc:   Ninth Judicial District Court Dept. 2
                      Derrick M. Lopez
                      Attorney General/Carson City
                      Douglas County District Attorney/Minden
                      Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A